DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4–7, 9, 10, 12–15 and 17–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2015/0189450 (published 02 July 2015) (“Van Der Werf”).
Claim 1 is drawn to A hearing assistance device feedback cancellation method.” The following table illustrates the correspondence between the claimed method and the Van Der Werf reference.
Claim 1
The Van Der Werf Reference
“1. A hearing assistance device feedback cancellation method, the method comprising:
The Van Der Werf reference describes a method for adaptive feedback suppression, or cancellation, in a hearing aid. Van Der Werf at Abs., ¶¶ 2, 3, 130.
“receive an input signal and a feedback signal at a hearing assistance device;
Van Der Werf describes a hearing aid 10 including a microphone 16a, a DSP 20, a feedback suppression circuit 28a and a receiver 26. Id. at ¶¶ 137–140, FIG.3. Microphone 16a receives an acoustical input signal 14a and a feedback signal 12a. Id. Microphone 16a responsively generates audio signal 18a, which is a combination of signals 12a and 14a. Id.
“determine a plurality of initial feedback filter coefficients based on the input signal and the feedback signal;
Feedback suppression circuit 28a includes filters 36a and 28a. Id. Feedback suppression circuit 28a performs an initial start-up process to generate initial feedback filter coefficients for filters 36a and 38a. Id. at ¶¶ 70–77.
“generate a feedback cancellation signal based on the initial feedback filter coefficients, the feedback cancellation signal configured to be combined with the input signal and the feedback signal to cancel the feedback signal;
Filters 36a and 38a, relying on the initial feedback filter coefficients, generate a feedback cancellation signal 30a. Id. at ¶ 138. A subtractor 32a combines signal 30a with signal 18a (which includes both acoustical input signal 14 and feedback signal 12). Id. The combination produces an error signal referred to as a feedback compensated audio signal 34a—i.e., a signal in which feedback signal 12 has been cancelled. Id. at ¶ 139.
“detect a reduced input sound level within the input signal, the reduced input sound level indicating an ambient sound level is substantially equal to or below a noise floor; 
“determine a plurality of adapted feedback filter coefficients in response to the detection of the reduced input sound level, the adapted feedback filter coefficients to reduce acoustic leakage feedback; and
“generate an adapted feedback cancellation signal based on the adapted feedback filter coefficients.”
Van Der Werf’s feedback suppression circuit 28a includes functions to control adaptation of its filters under certain conditions. Id. at ¶¶ 76–78. One condition tracks the level of signal 18a. Id. If signal 18a falls below a level threshold indicating that signal 18a merely comprises microphone noise, adaptation is halted. Id. In that case, the filters will use previously adapted and set filter coefficients to generate signal 30a. See id.

Table 1
For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the detection of the reduced input sound level includes determining an ambient sound level is substantially equal to or below a noise floor.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 77, 78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“wherein the detection of the reduced input sound level includes determining that the input signal is substantially equal to or below a noise floor.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 77, 78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 5 depends on claim 2 and further requires the following:
“further including identifying a plurality of preceding filter coefficients, the plurality of preceding filter coefficients corresponding to a preceding state of filter coefficients immediately prior to the detection of the reduced input sound level;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the preceding state of filter coefficients.”
Claim 6 depends on claim 2 and further requires the following:
“further including generating a plurality of adapted filter coefficients, the plurality of adapted filter coefficients based on adapting the plurality of adapted feedback filter coefficients toward a plurality of initialized feedback filter coefficient values;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the plurality of adapted filter coefficients.”
Van Der Werf describes adapting filter coefficients during an initialization process and during an on-going adaptive process. Van Der Werf at ¶¶ 35, 72–77. These operations identify preceding filter coefficients just prior to signal 18a dropping below a threshold and generate a plurality of adapted filter coefficients during initialization. Id. Van Der Werf further describes pausing, or halting filter adaptation when signal 18a is below a threshold. Id. at ¶¶ 77, 78. So Van Der Werf describes setting the filter’s coefficients to the preceding state of filter coefficients just prior to signal 18a dropping below a threshold. And during normal operation when signal 18a drops below a threshold after initialization, this action also sets the filters to the initialized, adapted filter coefficients. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claims.
Claim 7 depends on claim 2 and further requires the following:
“further including comparing the input signal against a divergent signal threshold,
“wherein the detection of the reduced input sound level within the input signal is based on a characteristic of the input signal falling below the divergent signal threshold.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 76–78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. Van Der Werf describes that this prevents the filters from diverging by tracking misleading signals or signals with no information. Id. Accordingly, Van Der Werf’s threshold corresponds to a divergent signal threshold. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 9 is drawn to “a hearing assistance device feedback cancellation system.” The following table illustrates the correspondence between the claimed system and the Van Der Werf reference.
Claim 9
The Van Der Werf Reference
“9. A hearing assistance device feedback cancellation system, the system comprising:
The Van Der Werf reference describes a system for adaptive feedback suppression, or cancellation, in a hearing aid. Van Der Werf at Abs., ¶¶ 2, 3, 130.
“an input transducer to transduce an acoustic signal into an input signal, the input signal including an input signal and a feedback signal;
Van Der Werf describes a hearing aid 10 including a microphone 16a, a DSP 20, a feedback suppression circuit 28a and a receiver 26. Id. at ¶¶ 137–140, FIG.3. Microphone 16a receives an acoustical input signal 14a and a feedback signal 12a. Id. Microphone 16a responsively generates audio signal 18a, which is a combination of signals 12a and 14a. Id.
“a memory;
“a processor configured to execute instructions to:
Feedback suppression circuit 28a includes a memory and processor that executes instructions stored in the memory. Id. at ¶¶ 87–92.
“determine a plurality of initial feedback filter coefficients based on the input signal and the feedback signal;
Feedback suppression circuit 28a includes filters 36a and 28a. Id. Feedback suppression circuit 28a performs an initial start-up process to generate initial feedback filter coefficients for filters 36a and 38a. Id. at ¶¶ 70–77.
“generate a feedback cancellation signal based on the initial feedback filter coefficients, the feedback cancellation signal configured to be combined with the input signal and the feedback signal to cancel the feedback signal;
Filters 36a and 38a, relying on the initial feedback filter coefficients, generate a feedback cancellation signal 30a. Id. at ¶ 138. A subtractor 32a combines signal 30a with signal 18a (which includes both acoustical input signal 14 and feedback signal 12). Id. The combination produces an error signal referred to as a feedback compensated audio signal 34a—i.e., a signal in which feedback signal 12 has been cancelled. Id. at ¶ 139.
“detect a reduced input sound level within the input signal subsequent to the generation of the feedback cancellation signal;
“determine a plurality of adapted feedback filter coefficients in response to the detection of the reduced input sound level, the adapted feedback filter coefficients to reduce acoustic leakage feedback; 
“generate an adapted feedback cancellation signal based on the adapted feedback filter coefficients; and
“generate an adapted feedback cancelled output based on a combination of the adapted feedback cancellation signal and the input signal; and
Van Der Werf’s feedback suppression circuit 28a includes functions to control adaptation of its filters under certain conditions. Id. at ¶¶ 76–78. One condition tracks the level of signal 18a. Id. If signal 18a falls below a level threshold indicating that signal 18a merely comprises microphone noise, adaptation is halted. Id. In that case, the filters will use previously adapted and set filter coefficients to generate signal 30a. See id.
Subtractor 32a will then combine signal 30a with signal 18a to cancel feedback 12a and produce signal 34a. Id. at ¶¶ 138.
“an output transducer to transduce the adapted feedback cancelled output.”
Van Der Werf’s hearing aid 10 includes receiver 26, which reproduces signal 34a after hearing loss processing 20. Id. at ¶ 137.

Table 2
For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 10 depends on claim 9 and further requires the following:
“wherein the reduced input sound level indicates an ambient sound level is substantially equal to or below a noise floor.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 77, 78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“wherein the detection of the reduced input sound level includes determining that the input signal is substantially equal to or below a noise floor.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 77, 78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 13 depends on claim 10 and further requires the following:
“wherein the processor is further configured to execute instructions to identify a plurality of preceding filter coefficients, the plurality of preceding filter coefficients corresponding to a preceding state of filter coefficients immediately prior to the detection of the reduced input sound level;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the preceding state of filter coefficients.”
Claim 14 depends on claim 10 and further requires the following:
“wherein the processor is further configured to execute instructions to generate a plurality of adapted filter coefficients, the plurality of adapted filter coefficients based on adapting the plurality of adapted feedback filter coefficients toward a plurality of initialized feedback filter coefficient values;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the plurality of adapted filter coefficients.”
Van Der Werf describes adapting filter coefficients during an initialization process and during an on-going adaptive process. Van Der Werf at ¶¶ 35, 72–77. These operations identify preceding filter coefficients just prior to signal 18a dropping below a threshold and generate a plurality of adapted filter coefficients during initialization. Id. Van Der Werf further describes pausing, or halting filter adaptation when signal 18a is below a threshold. Id. at ¶¶ 77, 78. So Van Der Werf describes setting the filter’s coefficients to the preceding state of filter coefficients just prior to signal 18a dropping below a threshold. And during normal operation when signal 18a drops below a threshold after initialization, this action also sets the filters to the initialized, adapted filter coefficients. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claims.
Claim 15 depends on claim 10 and further requires the following:
“wherein the processor is further configured to execute instructions to compare the input signal against a divergent signal threshold, 
“wherein the detection of the reduced input sound level within the input signal is based on a characteristic of the input signal falling below the divergent signal threshold.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 76–78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. Van Der Werf describes that this prevents the filters from diverging by tracking misleading signals or signals with no information. Id. Accordingly, Van Der Werf’s threshold corresponds to a divergent signal threshold. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 17 is drawn to “at least one-transitory machine-readable storage medium.” The following table illustrates the correspondence between the claimed medium and the Van Der Werf reference.
Claim 17
The Van Der Werf Reference
“17. At least one non-transitory machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device to:
The Van Der Werf reference describes a system for adaptive feedback suppression, or cancellation, in a hearing aid, with a feedback suppression circuit 28a. Van Der Werf at Abs., ¶¶ 2, 3, 130. Feedback suppression circuit 28a includes a memory and processor that executes instructions stored in the memory. Id. at ¶¶ 87–92.
“receive an input signal and a feedback signal at a hearing assistance device;
Van Der Werf describes a hearing aid 10 including a microphone 16a, a DSP 20, a feedback suppression circuit 28a and a receiver 26. Id. at ¶¶ 137–140, FIG.3. Microphone 16a receives an acoustical input signal 14a and a feedback signal 12a. Id. Microphone 16a responsively generates audio signal 18a, which is a combination of signals 12a and 14a. Id.
“determine a plurality of initial feedback filter coefficients based on the input signal and the feedback signal;
Feedback suppression circuit 28a includes filters 36a and 28a. Id. Feedback suppression circuit 28a performs an initial start-up process to generate initial feedback filter coefficients for filters 36a and 38a. Id. at ¶¶ 70–77.
“generate a feedback cancellation signal based on the initial feedback filter coefficients, the feedback cancellation signal configured to be combined with the input signal and the feedback signal to cancel the feedback signal;
Filters 36a and 38a, relying on the initial feedback filter coefficients, generate a feedback cancellation signal 30a. Id. at ¶ 138. A subtractor 32a combines signal 30a with signal 18a (which includes both acoustical input signal 14 and feedback signal 12). Id. The combination produces an error signal referred to as a feedback compensated audio signal 34a—i.e., a signal in which feedback signal 12 has been cancelled. Id. at ¶ 139.
“detect a reduced input sound level within the input signal subsequent to the generation of the feedback cancellation signal;
“determine a plurality of adapted feedback filter coefficients in response to the detection of the reduced input sound level, the adapted feedback filter coefficients to reduce acoustic leakage feedback; and
“generate an adapted feedback cancellation signal based on the adapted feedback filter coefficients.”
Van Der Werf’s feedback suppression circuit 28a includes functions to control adaptation of its filters under certain conditions. Id. at ¶¶ 76–78. One condition tracks the level of signal 18a. Id. If signal 18a falls below a level threshold indicating that signal 18a merely comprises microphone noise, adaptation is halted. Id. In that case, the filters will use previously adapted and set filter coefficients to generate signal 30a. See id.

Table 3
For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“wherein the detection of the reduced input sound level includes determining an ambient sound level is substantially equal to or below a noise floor.”
Similarly, Van Der Werf describes detecting when signal 18a, which contains ambient sound 14a, is below a threshold, indicating that signal 18a simply contains microphone noise. Van Der Werf at ¶¶ 77, 78. This indicates that the ambient sound signal 14a within signal 18a is at or below a noise floor—namely, the microphone noise level. See id. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claim.
Claim 19 depends on claim 18 and further requires the following:
“the instructions further causing the computer-controlled device to identify a plurality of preceding filter coefficients, the plurality of preceding filter coefficients corresponding to a preceding state of filter coefficients immediately prior to the detection of the reduced input sound level;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the preceding state of filter coefficients.”
Claim 20 depends on claim 18 and further requires the following:
“the instructions further causing the computer-controlled device to generate a plurality of adapted filter coefficients, the plurality of adapted filter coefficients based on adapting the plurality of adapted feedback filter coefficients toward a plurality of initialized feedback filter coefficient values;
“wherein the determination of the plurality of adapted feedback filter coefficients includes setting the plurality of adapted feedback filter coefficients to the plurality of adapted filter coefficients.”
Van Der Werf describes adapting filter coefficients during an initialization process and during an on-going adaptive process. Van Der Werf at ¶¶ 35, 72–77. These operations identify preceding filter coefficients just prior to signal 18a dropping below a threshold and generate a plurality of adapted filter coefficients during initialization. Id. Van Der Werf further describes pausing, or halting filter adaptation when signal 18a is below a threshold. Id. at ¶¶ 77, 78. So Van Der Werf describes setting the filter’s coefficients to the preceding state of filter coefficients just prior to signal 18a dropping below a threshold. And during normal operation when signal 18a drops below a threshold after initialization, this action also sets the filters to the initialized, adapted filter coefficients. For the foregoing reasons, the Van Der Werf reference anticipates all limitations of the claims.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Van Der Werf and US Patent Application Publication 2022/0028365 (filed 22 July 2020) (“Farahbakhsh”).
Claim 3 depends on claim 1 and further requires the following:
“wherein the detection of the reduced input sound level includes detecting a filter coefficient divergence.”
Claim 11 depends on claim 9 and further requires the following:
“wherein the detection of the reduced input sound level includes detecting a filter coefficient divergence.”
To prevent divergence in filters 36a, 38a, the Van Der Werf reference compares a level of signal 18a to a threshold to detect when the signal only contains microphone noise in order to avoid divergent adaptation to misleading or absent signals. Van Der Werf at ¶¶ 76, 77. The Farahbakhsh reference, like Van Der Werf, is drawn to noise cancellation with adaptive filters. Farahbakhsh at Abs. Farahbakhsh further teaches and suggests tracking adaptive filter divergence (e.g., monitoring error signal power levels) and taking corrective action to avoid divergence, such as resetting filter coefficients to a previous state. Id. at ¶¶ 34–37, 50–57, FIG.3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Van Der Werf’s hearing aid 10 to improve noise cancelling robustness by tracking divergence and to take corrective action. For the foregoing reasons, the combination of the Van Der Werf and the Farahbakhsh references makes obvious all limitations of the claim.
Summary
Claims 1–7, 9–15 and 17–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Issues Under 35 U.S.C. § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8 and 16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 8 depends on claim 7 and further requires the following:
“wherein: the divergent signal threshold includes a dynamic threshold; and the divergent signal threshold is determined based on the plurality of initial feedback filter coefficients and based on a known acoustic feedback path determined during an initial fitting.”
Claim 16 depends on claim 15 and further requires the following:
“wherein: the divergent signal threshold includes a dynamic threshold; and the divergent signal threshold is determined based on the plurality of initial feedback filter coefficients and based on a known acoustic feedback path determined during an initial fitting.”
Claims 8 and 16 require implementing a divergent signal threshold as a dynamic threshold that is determined based on initial feedback filter coefficients and a known acoustic feedback path determined during an initial fitting. The divergent signal threshold is used to detect when a characteristic of the input signal falls below the divergent signal threshold in order to control generation of a plurality of adapted feedback filter coefficients to reduce acoustic leakage feedback.
The cited prior art does not contemplate setting a divergent signal threshold in the manner claimed. The Van Der Werf reference, for instance, discusses using a predefined threshold for detecting the absence of ambient noise, which would lead to divergence if used to adapt filters 36a, 38a. The Examiner was not able to find a reference teaching the concept of setting a threshold based on a initial feedback filter coefficients and a known acoustic feedback path determined during an initial fitting.
Further, Applicant’s Specification supports the claim language in ¶ 24.
“Method 300 may include comparing 350 the incoming signal against a divergent signal threshold. The detection of the reduced input sound level within the incoming signal is based on a characteristic of the incoming signal falling below the divergent signal threshold. In an example, the divergent signal threshold includes a static threshold, and the static threshold determined during the initial fitting. In another example, the divergent signal threshold includes a dynamic threshold, and the divergent signal threshold is determined based on the plurality of initial feedback filter coefficients and based on a known acoustic feedback path determined during the initial fitting.”
The quoted section repeats the claim language without adding any details as to how a divergent signal threshold may be dynamically adjusted based on initial feedback filter coefficients and a known acoustic feedback path. The quoted section does not explain the relationship between a divergent signal threshold and the factors used to update the threshold. How do initial feedback filter coefficients and a known acoustic feedback path affect a threshold used to detect when an input signal would lead to divergence? There is simply no description related to this question. Accordingly, without any corresponding teaching in the prior art evincing common knowledge of the claimed technique and without more of an explanation in the Specification, one of ordinary skill in the art would not have believed that Applicant was in possession of the claimed invention at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

10/21/2022